Citation Nr: 1114752	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO. 05-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable initial evaluation for ossifying fibroma lesion, post stress fracture of right femur (femur disability).

2. Entitlement to a compensable initial evaluation prior to February 16, 2010, and an evaluation in excess of 10 percent after February 17, 2010, for bilateral pes planus (foot disability).

3. Entitlement to a compensable initial evaluation prior to February 16, 2010, and an evaluation in excess of 30 percent after February 17, 2010, for mild mitral regurgitation (heart disability).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. The claims file is now under the jurisdiction of the RO in Atlanta, Georgia.

In her September 2005 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge. However, she withdrew that request in writing in February 2009.

The appeal was remanded by the Board for additional development in December 2009.

In February 2011, the Veteran sent a statement to the Board inquiring about the status of the appeal she initiated in 2005. The Board notes that this remand decision addresses issues associated with her 2005 initial appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a February 2011 statement, the Veteran reported that, while she agreed with the percentage ratings assigned in the rating decision of January 2011, she did not agree with the start date of her payments. It is unclear whether she is requesting an earlier effective date for the grant of service connection or simply an earlier effective date for the increased rating for her heart disability and the increased rating for her foot disability, both effective February 17, 2010.   The record before the Board does not reflect that the RO has responded to these disagreements by issuing a SOC or obtaining clarification.  When a notice of disagreement (NOD) has been timely filed, the U.S. Court of Appeals for Veterans Claims (Court) requires the Board to Remand, rather than refer, the issue to the agency of original jurisdiction for issuance of a statement of the case (SOC). The Board has no discretion in the matter, and is obliged to REMAND these issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

As the December 2009 Remand indicated, the only VA treatment records associated with the claims file are from the Durham, North Carolina, VA medical center (VAMC) and are last dated in May 2008. Since that time, the Veteran has moved to Georgia. As it appears she received regular treatment at the Durham VAMC, it is likely she now receives regular treatment at a VAMC nearer to her new home or from a private provider. The Veteran should be given the opportunity to identify any VAMC or private facility at which she currently receives treatment, and those records should be obtained. 38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." The Remand instructed the RO to contact the Veteran and ask her if she is currently receiving treatment at any VAMC or from a private provider.

In an effort to comply with Remand instructions, in December 2009, VA sent the Veteran a notice letter. This letter asked the Veteran to identify all VA and private facilities at which she had been treated. The letter was sent to a Riverdale, Georgia, address, despite the fact that the claims file contained a June 2010 print-out which identified a new address in Atlanta, Georgia. The Board notes that the January 2011 supplemental statement of the case (SSOC) and January 2011 rating decision were both sent to the Atlanta, Georgia, address and that there is no indication that they were returned. Also, in February 2011, the Veteran sent a statement to VA and listed the same Atlanta, Georgia, address. It is reasonable to assume that the Atlanta, Georgia, address is the Veteran's current address.

There is evidence in the file indicating that the December 2009 notice letter was returned, but not that it was ever resent. Both the January 2011 SSOC and the January 2011 rating decision list notice as sent in December 2009, but not thereafter. The Board must conclude that the Veteran never received such notice.

The Board errs as a matter of law when it fails to ensure compliance with its remand orders, and further remand is mandated if it does not. See Stegall v. West, 11 Vet. App. 268 (1998). Also, the Veteran's rating for her heart disability and her foot disability have been increased, effective February 2010. This was based on the findings of a VA examination in February 2010. Additional treatment records are of import as they may indicate that higher evaluations are warranted prior to this date. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran at the Atlanta, Georgia, address listed on the June 2010 print-out and February 2011 statement from the Veteran. Ask her if, since moving to Atlanta, she has received treatment for her heart disability, foot disability, or femur disability, at any VAMC or from a private provider. Evidence of attempts to contact the Veteran should be associated with the claims file.

2. If the Veteran affirms that she is currently receiving medical care, obtain the Veteran's current and complete VA and/or private treatment records. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

3. The AOJ/AMC must issue an SOC with respect to the Veteran's disagreement with the determination that assigned effective date of the awards for bilateral pes planus (foot disability), and for mild mitral regurgitation (heart disability).  The AOJ/AMC must notify the Veteran of the need to timely file a Substantive Appeal to perfect her appeal for each issue for which she wishes to continue an appeal if the matter is not resolved by the SOC.

4. After completing the above action, the claim should be readjudicated. If the claim remains denied, an SSOC should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

